OPINION OF THE COURT
FUENTES, Circuit Judge.
Appellant Domingo Valentin pled guilty to conspiracy to distribute and possess with intent to distribute at least five kilograms of cocaine, in violation of 21 U.S.C. § 841, 846. The District Court sentenced Valentin to 120 months imprisonment, which was the statutory minimum for his *527offense. Valentin filed a notice of appeal, pro se, and we appointed Michael E. Riley, Esq., to assist with the appeal. Attorney Riley filed a brief in accordance with Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel indicated that there are no non-frivolous issues for appeal.
We have carefully reviewed the Appellant’s brief, along with the responsive brief of the United States and other matters of record. Valentin did not file a pro se responsive brief. We conclude, after our own review of the entire record, that the District Court did not err. Accordingly, the judgment of the District Court will be affirmed, and the motion of defense counsel to withdraw will be granted.